Citation Nr: 1430440	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  What initial evaluation is warranted for posttraumatic stress disorder (PTSD) from May 22, 2007 to July 1, 2010?

2.  What initial evaluation is warranted for posttraumatic stress disorder from July 2, 2010 to June 30, 2011?

3.  What initial evaluation is warranted for posttraumatic stress disorder from July 1, 2011?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1969 until March 1970.  

This matter originally comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In the March 2009 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder and awarded a 30 percent rating effective May 22, 2007.  The Veteran appealed, and in January 2010, the RO increased the rating to 50 percent, effective May 22, 2207.  Following a June 2011 remand, in a September 2012 rating decision VA again increased the rating to 70 percent effective July 1, 2011.  In September 2012, VA also granted the Veteran entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. 

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issues are still on appeal.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's updated VA outpatient treatment records are located in Virtual VA.  

This claim was previously remanded by the Board in June 2011.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

A review of the record raises the issue of entitlement to service connection for heart disease to include secondary to Agent Orange exposure.  In this regard, the appellant suffers from heart disease, and he served on the USS Krishna (ARL-38), a vessel which VA has found operated "primarily or exclusively on Vietnam's inland waterways." www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp#K.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  From May 22, 2007 until July 1, 2010, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2.  From July 2, 2010 to June 30, 2011, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.

3.  Since July 1, 2011, the Veteran's PTSD has been manifested by total occupational impairment.


CONCLUSIONS OF LAW

1.  From May 22, 2007 until July 1, 2010, the Veteran's PTSD did not meet the criteria for an evaluation in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  From July 2, 2010 to June 30, 2011, the Veteran's PTSD met the criteria for a 70 percent evaluation.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.130, Diagnostic Code 9411.

3.  Since July 1, 2011, the Veteran's PTSD has been the criteria for a 100 percent rating.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice that was provided in June 2007 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, to include affording the Veteran VA examinations in March 2009 and July 2011.  There is no additional evidence that need be obtained.  

Merits of the Claim  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 
50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  
 
A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent.  Global Assessment of Functioning scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the Global Assessment of Functioning scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  DSM-IV at 44.  While Global Assessment of Functioning scores are probative of the veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2013).  

The Veteran was periodically seen for VA outpatient clinic treatment in 2007 and 2008.  He reported symptoms of depression, anxiety, and insomnia.  Mental status examination during this time revealed that the appellant was free from suicidal and homicidal ideation.  He was oriented, he used fair eye contact, and he had good impulse control.  His thought processes were logical and goal directed.  There was no evidence of delusions or hallucinations.  The appellant did use medication to treat his symptoms.  In July 2007 the Veteran held a global assessment of functioning score of 80. 

The Veteran was afforded a VA examination for PTSD in March 2009.  There, he reported severe anxiety at work and fear of losing his job in the near future.  The examiner described symptoms of irritability, sleep impairment, recurrent bad dreams, heightened startle response, hypervigilance, avoidance of triggers, self-isolation, mood swings and claustrophobia.  

Mental status examination revealed that the Veteran was appropriately dressed and groomed but moderately disheveled.  The Veteran reported that he was divorced from his first wife and separated from his second wife, but he was seeing her twice a month.  The Veteran's affect was appropriate, speech was normal, perception was unimpaired, and memory, concentration, abstract reasoning judgment and impulse control were all intact.  He denied suicidal and homicidal ideation.  The Veteran did express anxiety about his job situation as he did not know how much longer he could keep his job.  He did have close relationships with two of his brothers.  He enjoyed playing tennis, but did not like competition.  The Veteran reported having a good relationship with his three children from his first marriage.  He was in touch with his two daughters in Europe, but did not consider their relationship to be close.  He denied having close friends.  The diagnosis was severe posttraumatic stress disorder. The Veteran was given a global assessment of functioning score of 49.  

On July 2, 2010, the Veteran was seen at a VA outpatient clinic.  He reported feeling very anxious and tense due to stress.  He was concerned about his anger outbursts aimed at his employer, and he was fearful that he might physically hurt his employer.   The Veteran reported taking more time off from work as of late, and that he had been issued a "final warning" letter from his employer.  Mental status examination revealed that the Veteran was very dysfunctional, irritable, depressed.  He was noted to have fleeting suicidal thoughts.  The examiner opined that the appellant's posttraumatic stress disorder was getting worse.  

In September 2010, the Veteran was seen for VA outpatient treatment.  He reported feeling depressed.  Mental status examination revealed that the appellant suffered from a depressed mood, a constricted affect, and preoccupied thought content.  The Veteran was noted to have had suicidal thoughts over the prior two months.  The examiner assigned a global assessment of functioning score of 45.

The Veteran was afforded another VA examination on July 1, 2011.  He reported symptoms which included recurring intrusive thoughts, flashbacks, avoidance of people, feelings of detachment and isolation, mood swings, sleep impairment, loss of interest in activities and irritability.  The Veteran stated that he and his wife were separated because of his mood swings and irritability.  The Veteran wanted to separate because of his need to isolate.  He also stated that he could not work because of his anxiety, lack of motivation and depressed mood.  

Mental status examination revealed that the Veteran was slightly disheveled and was wearing cold weather clothing, despite the summer season.  The examiner described appropriate affect, avoidance behavior, normal speech and no evidence of perceptual impairment or thought disorder.  The Veteran's memory, concentration, abstract reasoning, judgment and impulse control were all intact.  The appellant denied suicidal and homicidal ideation.  The Veteran reported that he does not speak to his daughters in Europe and only speaks to his son about once per month.  The Veteran stated that he had no close friends and that he and his best friend are no longer speaking.  The examiner noted that the Veteran worked for himself but that his symptoms due to his posttraumatic stress disorder significantly impaired his ability to do so.  The diagnosis was severe posttraumatic stress disorder.  The examiner found that the appellant had recurring intrusive thoughts, and distressing dreams.  The Veteran also suffered from flashbacks, an exaggerated startle response, and depression.  The examiner opined that the appellant was unable to manage his symptoms to the degree that he could engage in work.  The Veteran was given a global assessment of functioning score of 41. 

The Veteran has submitted lay statements from himself and others describing similar experiences and symptoms to those in the VA medical record.  

After reviewing the evidence of record the Board finds that from May 22, 2007 until July 1, 2010, the Veteran's PTSD was manifested by not more than occupational and social impairment with reduced reliability and productivity.  As such, the Veteran's posttraumatic stress disorder did not warrant an evaluation in excess of 50 percent.  The evidence shows that during this term the appellant had a positive relationship with his three children and his current wife.  While the Veteran used avoidance tactics, while he preferred to isolate himself, and while he had decreased mood, anxiety and depression, he was able to work.  Further, during this term there was no evidence of impaired judgment, impaired perception or impaired impulse control.  He denied suicidal and homicidal ideation, he did not have a recent history of violence, and while he sometimes presented as disheveled, he was generally appropriately dressed and groomed.  The Veteran did not present evidence of obsessional rituals, difficulty with speech, or panic attacks.  His global assessment of functioning scores placed him in the range of serious symptoms, but as noted, a global assessment of functioning score is not determinative and his symptoms provide a better picture of his PTSD.  Hence, the Board finds that the preponderance of the evidence was against entitlement to an evaluation in excess of 50 percent. 

Beginning July 2, 2010 and through June 30, 2011, the Veteran's posttraumatic stress disorder warranted a 70 percent evaluation.  During this term the appellant's disability was manifested by increased psychiatric pathology to include suicidal ideation, preoccupied thoughts, and concerns that he would physically harm others.  In July 2010, a VA examiner opined that the appellant was very dysfunctional and depressed, and the examiner believed that posttraumatic stress disorder was now more severe.  Similar findings were made in September 2010.  Hence, the Board will assign a 70 percent rating during this term.  

While the Board finds that the appellant is entitled to a 100 percent rating for posttraumatic stress disorder effective July 1, 2011, during the term between July 2, 2010 and June 30, 2011, the appellant's disorder did not cause total occupational and social impairment.  Specifically, there were no symptoms such as a gross impairment in thought processes or communication or persistent delusions or hallucinations.  His behavior was not grossly inappropriate, he was not in persistent danger of hurting self or others, and there is no evidence that he suffered from an intermittent inability to perform activities of daily living.  The appellant was not disoriented to time or place, and his posttraumatic stress disorder is not shown to have caused such a loss of memory that he could not recall the names of close relatives, his own occupation, or his own name.  Hence, for the period between July 2, 2010 and June 30, 2011, the Veteran's posttraumatic stress disorder warranted no more than a 70 percent rating.

Effective July 1, 2011, the Veteran's posttraumatic stress disorder did warrant a 100 percent rating.  In this regard, on that date a VA examiner found that the appellant's posttraumatic stress disorder was so severe that he was unable to manage his symptoms effectively so as to engage in work.  As such, the Board finds a 100 percent scheduler rating warranted effective July 1, 2011.  Mauerhan; Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").    

For any period which the Board did not assign a 100 percent rating the undersigned considered whether the Veteran's PTSD warranted referral for extra-scheduler consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran's PTSD symptoms included feelings of detachment and estrangement, sleep impairment, hypervigilance, irritability, exaggerated startle response, depression, avoidance behaviors, and anxiety.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  


ORDER

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder  from May 22, 2007 until July 1, 2010 is denied.  

Entitlement to a 70 percent evaluation for posttraumatic stress disorder from July 2, 2010 to June 30, 2011, is granted subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a 100 percent evaluation for posttraumatic stress disorder since July 1, 2011 is granted subject to the laws and regulations governing the award of monetary benefits.  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


